  Case 11-22208            Doc 44   Filed 05/13/21 Entered 05/13/21 09:50:42           Desc Main
                                      Document     Page 1 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

IN RE:                                        )
                                              )
Eduardo Garcia and Julia Escamilla,           )       No. 11-22208
                                              )       Hon. Jack B. Schmetterer
                 Debtors.                     )       Chapter 7
                                              )

                                 AMENDED NOTICE OF MOTION

To: see attached service list

       PLEASE TAKE NOTICE that on May 25, 2021 at 10:30 a.m., or as soon thereafter as
counsel may be heard, I will appear telephonically before the Honorable Jack B. Schmetterer, or
any judge sitting in that judge’s place, and present the Trustee’s Motion for Turnover of Funds, a
copy of which is attached and is on file with the Clerk of the Court (docket 43).

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must do the following: call in to the hearing using the
following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at +1 669 254 5252 US
+1 646 828 7666 US
+1 551 285 1373 US
+1 669 216 1590 US
833 568 8864 US Toll-free
         Then enter the meeting ID and password.

Meeting ID and password for this hearing is
Meeting ID: 161 123 7008
Passcode: 277139

         The meeting ID and password can also be found on the judge’s page on the court’s web
site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                              Andrew J. Maxwell (ARDC #1799150)
                                              Maxwell Law Group
  Case 11-22208       Doc 44     Filed 05/13/21 Entered 05/13/21 09:50:42            Desc Main
                                   Document     Page 2 of 4



                                             3010 N. California Ave.
                                             Chicago, IL 60618
                                             312/368-1138

                                 CERTIFICATE OF SERVICE

        The undersigned attorney certifies that he electronically served a copy of the foregoing
Notice and Motion to the United States Trustee, Debtor’s attorney, and any others having
registered pursuant to Section II(B)(4) of the Administrative Procedures for the Case
Management/Electronic Case Filing System through the Court’s Electronic Notice for
Registrants, and to others on the service list in the manner indicated, including to Debtors by
depositing same in the U.S. Mail, postage prepaid, on or before May 13, 2021.

                                             /s/ Andrew J. Maxwell
  Case 11-22208      Doc 44     Filed 05/13/21 Entered 05/13/21 09:50:42   Desc Main
                                  Document     Page 3 of 4




SERVICE LIST (Eduardo Garcia and Julia Escamilla) 11-22208

United States Trustee
219 S. Dearborn Street
8th floor
Chicago, IL 60604

Salvador J. Lopez
Robson & Lopez, LLC
180 W. Washington Street, #700
Chicago, IL 60602

Rusty A. Payton
Payton Legal Group LLC
20 North Clark Street
Suite 3300
Chicago, Illinois 60602

By U.S. Mail

Eduardo Garcia and Julia Escamilla
2115 S 57th Ct., 2nd Floor
Cicero, IL 60804

BY ELECTRONIC MAIL

Nick Wooten
Nick Wooten, LLC
5125 Burnt Pine Drive
Conway, Ar. 72034
833-937-6389
nick@nickwooten.com

Scott P. Glauberman
Winston & Strawn
On behalf of Wells Fargo Bank N.A.
35 W. Wacker Dr
Chicago, IL 60601
sglauber@winston.com

Angela Smedley
Winston & Strawn
On behalf of Wells Fargo Bank N.A.
35 W. Wacker Dr
Chicago, Il 60601
asmedley@winston.com
Case 11-22208   Doc 44   Filed 05/13/21 Entered 05/13/21 09:50:42   Desc Main
                           Document     Page 4 of 4
